UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1152


MOHAMMAD GONDEL; SALEEM IQBAL GONDEL,

                  Plaintiffs – Appellants,

             v.

PMIG 1020, LLC; E & C ENTERPRISES, INCORPORATED; PETROLEUM
MARKETING GROUP, INCORPORATED,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01768-CCB)


Submitted:    October 19, 2009              Decided:   November 9, 2009


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. DeCaro, Jr., DECARO AND HOWELL, PC, Upper Marlboro,
Maryland, for Appellants.   Harry C. Storm, Stuart A. Schwager,
LERCH, EARLY & BREWER, CHTD., Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mohammad Gondel and Saleem Iqbal Gondel appeal from

the   district   court’s    order     dismissing    their   complaint      for

failure to state a claim upon which relief may be granted.                  We

have reviewed the record and the briefs filed by the parties and

we find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.         See Gondel v. PMIG 1020,

LLC, No. 1:08-cv-01768-CCB (D. Md. Jan. 22, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2